DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					Remarks
This office action is in response to the response filed on 10/10/2022, The examiner acknowledges the claims 1-7, 10-16, 20-32, 34, 36, 41-44 and 48-49.
This office action replaces the office action mailed on 11/03/2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/10/2022 and 07/19/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant's arguments filed 10/10/2022 have been fully considered but they are not persuasive.
Applicant argues that the reference Pan et al [US 2018/0114800 A1] in view of Kumar et al [US 2018/0033768 A1] and further in view of Morgan et al [US 2002/0130627 A1] does not teach or discloses “wherein bond pads for the active electrical element are arranged below the active electrical element relative to the primary emission face of the LED pixel, wherein the bond pads are on a primary mounting face of the LED pixel, wherein the primary mounting face is on an opposite side of the LED pixel than the primary emission face; an encapsulant layer on portions of the first face of the submount that are adjacent the at least one LED, wherein the encapsulant layer covers the at least one LED and the active electrical element; and electrical connectors within the encapsulant layer, the electrical connectors being electrically coupled between contact pads of the active electrical element and the bond pads.” (see page 10-14).
Examiner disagrees:
Pan discloses an encapsulant layer (Fig. 5G, Encapsulant is between 550 and 500 & Paragraph [0068 & 0116 & 0047 & 0121]) on portions of the first face of the submount (see Fig. 5g, inside of 550) that are adjacent the at least one LED (Fig. 5, 512); electrical connectors (Fig. 4a-b, 407, 409 and 415) within the encapsulant layer (Fig. 5G, Encapsulant is between 550 and 500 & Fig. 4a, Encapsulant is between 401 and 403 & Paragraph [0068 & 0116 & 0047 & 0121]),

    PNG
    media_image1.png
    565
    779
    media_image1.png
    Greyscale

Pan does not specify wherein bond bads for the active electrical element are arranged below the active electrical element relative to the primary mounting face of the LED pixel, the electrical connectors being electrically coupled between contact pads of the active electrical element and the bond pads. wherein bond pads are on a primary mounting face of the LED pixel,
Kumar discloses wherein bond bads (Fig. 6b, 622 and 620 & Paragraph [0062]) for the active electrical element (Fig. 6d, 610 & Paragraph [0061]) are arranged below the active electrical element (Fig. 6d, 610 & Paragraph [0061]) relative to the primary mounting face of the LED pixel (Fig. 6b, 630) and the electrical connectors (Fig. 1a, 120 & Paragraph [0061] “micro components 610 of driver circuits for a LED display can be formed with solder bumps”) being electrically coupled between contact pads (Fig. 5, 510 & Paragraph [0052] “Terminal pads”) of the active electrical element (Fig. 6e, 630) and the bond pads (Fig. 6b, 622 and 620 & Paragraph [0062]). wherein bond pads (Fig. 6b, 622 and 620 & Paragraph [0062]) are on a primary mounting face of the LED pixel (Fig. 6b, 630),


[AltContent: textbox (Fig. 1d-f, space between 140 and glass [Paragraph [0024]])][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    149
    482
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Pan with wherein bond bads for the active electrical element are arranged below the active electrical element relative to the primary mounting face of the LED pixel, and electrical connectors within the encapsulant layer, the electrical connectors being electrically coupled between contact pads of the active electrical element and the bond pads for purpose of achieves a solder interconnection that is strong, robust and electrical interconnections between the chip terminals against the glass backplane as disclosed by Kumar (Paragraph [0058]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 12 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al [US 2018/0114800 A1] in view of Kumar et al [US 2018/0033768 A1] and further in view of Morgan et al [US 2002/0130627 A1].
In regards to claim 1. Pan discloses a light emitting diode (LED) pixel (Paragraph [0175]), comprising: 
a submount (Fig. 5g, 550 & Paragraph [0099 & 0129]) comprising a first face (see Fig. 5g, inside of 550) and a second face (see Fig. 5g, outside of 550) that is opposite the first face (see Fig. 5g, inside of 550), wherein the second face (see Fig. 5g, outside of 550) of the submount (Fig. 5g, 550) forms a primary emission face (see Fig. 5g, outside of 550) of the LED (Fig. 5, 512); at least one LED (Fig. 5, 512) comprising a light-emitting face (Fig. 5, 512) that is mounted on the first face of the submount (see Fig. 5g, inside of 550); and an active electrical element (Fig. 5, 522, 520 and 524) mounted on the first face of the submount (see Fig. 5g, inside of 550), wherein the primary mounting face (see Fig. 5g, outside of 550) is on an opposite side of the LED (Fig. 5, 512) than the primary emission face (see Fig. 5g, outside of 550). wherein the encapsulant layer (Fig. 5G, Encapsulant is between 550 and 500 & Fig. 4a, Encapsulant is between 401 and 403 & Paragraph [0068 & 0116 & 0047 & 0121]) covers the at least one LED (Fig. 5, 512) and the active electrical element (Fig. 5, 522, 520 and 524), an encapsulant layer (Fig. 5G, Encapsulant is between 550 and 500 & Paragraph [0068 & 0116 & 0047 & 0121]) on portions of the first face of the submount (see Fig. 5g, inside of 550) that are adjacent the at least one LED (Fig. 5, 512);  electrical connectors (Fig. 4a-b, 407, 409 and 415) within the encapsulant layer (Fig. 5G, Encapsulant is between 550 and 500 & Fig. 4a, Encapsulant is between 401 and 403 & Paragraph [0068 & 0116 & 0047 & 0121]),

    PNG
    media_image1.png
    565
    779
    media_image1.png
    Greyscale

Pan does not specify wherein bond bads for the active electrical element are arranged below the active electrical element relative to the primary mounting face of the LED pixel, and the electrical connectors being electrically coupled between contact pads of the active electrical element and the bond pads. wherein bond pads are on a primary mounting face of the LED pixel,
Kumar discloses wherein bond bads (Fig. 6b, 622 and 620 & Paragraph [0062]) for the active electrical element (Fig. 6d, 610 & Paragraph [0061]) are arranged below the active electrical element (Fig. 6d, 610 & Paragraph [0061]) relative to the primary mounting face of the LED pixel (Fig. 6b, 630) and the electrical connectors (Fig. 1a, 120 & Paragraph [0061] “micro components 610 of driver circuits for a LED display can be formed with solder bumps”) being electrically coupled between contact pads (Fig. 5, 510 & Paragraph [0052] “Terminal pads”) of the active electrical element (Fig. 6e, 630) and the bond pads (Fig. 6b, 622 and 620 & Paragraph [0062]). wherein bond pads (Fig. 6b, 622 and 620 & Paragraph [0062]) are on a primary mounting face of the LED pixel (Fig. 6b, 630),


[AltContent: textbox (Fig. 1d-f, space between 140 and glass [Paragraph [0024]])][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    149
    482
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Pan with wherein bond bads for the active electrical element are arranged below the active electrical element relative to the primary mounting face of the LED pixel, and electrical connectors within the encapsulant layer, the electrical connectors being electrically coupled between contact pads of the active electrical element and the bond pads for purpose of achieves a solder interconnection that is strong, robust and electrical interconnections between the chip terminals against the glass backplane as disclosed by Kumar (Paragraph [0058]).
Pan in view of Kumar does not specify at least one LED; and an active electrical element comprising a volatile memory element, 
wherein the active electrical element is configured to alter a driving condition of the at least one LED in accordance to a temporarily stored operating state and
Morgan discloses at least one LED (Fig. 2, 32); and an active electrical element (Fig. 2, 34 and 38 & Paragraph [0085]) comprising a volatile memory element (Fig. 2, 38 & Paragraph [0085]), 
wherein the active electrical element (Fig. 2, 34 and 38 & Paragraph [0085]) is configured to alter a driving condition of the at least one LED (Paragraph [0085]) in accordance to a temporarily stored operating state (Paragraph [0083 & 0085]) and 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Pan with at least one LED; and an active electrical element comprising a volatile memory element, wherein the active electrical element is configured to alter a driving condition of the at least one LED in accordance to a temporarily stored operating state for purpose of selection of a particular dynamic illumination program may be indicated by temporarily modifying one or more variable parameters of the dynamic color variation program that affect the radiation generated by the light sources upon execution of the program as disclosed by Morgan (Paragraph [0063]).
In regards to claim 2. Pan in view of Kumar and further in view of Morgan discloses the LED pixel (Kumar: Paragraph [0022]) of claim 1, wherein the at least one LED comprises a plurality of LEDs (Morgan Fig. 2, 32) and wherein the active electrical element (Morgan Fig. 2, 34 and 38 & Paragraph [0085]) is configured to independently (Morgan Paragraph [0061]) alter a driving condition of each LED of the plurality of LEDs (Morgan Fig. 2, 32) based on a plurality of operating states (Morgan Paragraph [0085]).
In regards to claim 3. Pan in view of Kumar and further in view of Morgan discloses the LED pixel (Kumar: Paragraph [0022]) of claim 1, wherein the active electrical element further comprises a non-volatile memory element (Morgan Paragraph [0085]).
In regards to claim 4. Pan in view of Kumar and further in view of Morgan discloses the LED pixel (Kumar: Paragraph [0022]) of claim 1, wherein the active electrical element further comprises a decoder element (Morgan Fig. 4a, 34a) configured to receive and convert input signals (Morgan Paragraph [0114]) from an external source (Morgan Fig. 4a, 134).
In regards to claim 12. Pan in view of Kumar and further in view of Morgan discloses the LED pixel (Kumar: Paragraph [0022]) of claim 1, wherein the active electrical element further comprises at least one of a decoder element, a driver element (Morgan Fig. 2, 34 and 38 & Paragraph [0085]), and a signal conditioning element.
In regards to claim 20. Pan in view of Kumar and further in view of Morgan discloses the LED pixel (Kumar: Paragraph [0022]) of claim 1, wherein the active electrical element is configured to be addressed (Morgan Paragraph [0112]) and an operating state (Morgan Paragraph [0083 & 0085]) of the at least one LED (Morgan Fig. 2, 32) is altered in a way dependent on information stored in local memory (Morgan Fig. 2, 38 & Paragraph [0085]).
In regards to claim 21. Pan in view of Kumar and further in view of Morgan discloses the LED pixel (Kumar: Paragraph [0022]) of claim 20, wherein the information stored in the local memory (Morgan Paragraph [0085-86]) comprises an address.
In regards to claim 22. Pan in view of Kumar and further in view of Morgan discloses the LED pixel (Kumar: Paragraph [0022]) of claim 1, wherein the active electrical element (Morgan Fig. 2, 44) further comprises a programmable active electrical element (Morgan Fig. 2, 38 & Paragraph [0086]).
In regards to claim 23. Pan in view of Kumar and further in view of Morgan discloses the LED pixel (Kumar: Paragraph [0022]) of claim 1, wherein the active electrical element (Morgan Fig. 2, 38) is configured to alter the driving condition of the at least one LED (Morgan Fig. 2, 32) in accordance to the temporarily stored operating state and an operating state that is non-temporary (Morgan Fig. 2, 38 & Paragraph [0086]).
Claims 5-7, 10-11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al [US 2018/0114800 A1] in view of Kumar et al [US 2018/0033768 A1], in view of Morgan et al [US 2002/0130627 A1] and further view of Korcharz et al [US 2007/0195025 A1].
In regards to claim 5. Pan in view of Kumar and further in view of Morgan discloses the LED pixel (Kumar: Paragraph [0022]) of claim 1, wherein the at least one LED comprises a plurality of LEDs (Fig. 2, 32) and 
Pan in view of Kumar and further in view of Morgan does not specify wherein the active electrical element further comprises a driver element configured to drive the plurality of LEDs according to a plurality of operating states.
Korcharz discloses wherein the active electrical element (Fig. 2) further comprises a driver element (Fig. 2, 35) configured to drive the plurality of LEDs (Fig. 2, 30) according to a plurality of operating states (Fig. 2, 40 & Paragraph [0060-61 & 0105-107] “PWM on and off”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Pan in view of Kumar and further in view of Morgan with wherein the active electrical element further comprises a driver element configured to drive the plurality of LEDs according to a plurality of operating states for purpose of reduce power dissipation so as to avoid thermal overload as disclosed by Korcharz (Paragraph [0077-79]).
In regards to claim 6. Pan in view of Kumar and further in view of Morgan in view of Korcharz discloses the LED pixel (Kumar: Paragraph [0022]) of claim 5, wherein the driver element comprises at least one of a source driver or a sink driver (Korcharz: Fig. 2, 35 & Paragraph [0060]).
In regards to claim 7. Pan in view of Kumar and further in view of Morgan in view of Korcharz discloses the LED pixel (Kumar: Paragraph [0022]) of claim 6, wherein the driver element further comprises an active cascode configuration (Korcharz: Fig. 2, 35 & Paragraph [0060]).
In regards to claim 10. Pan in view of Kumar and further in view of Morgan discloses the LED pixel (Kumar: Paragraph [0022]) of claim 6, wherein the driver element is configured to drive the plurality of LEDs (Korcharz: Fig. 2, 35 & Paragraph [0060]) by pulsed width modulation (Korcharz: Paragraph [0064]).
In regards to claim 11. Pan in view of Kumar and further in view of Morgan in view of Korcharz discloses the LED pixel (Kumar: Paragraph [0022]) of claim 1, further comprising 
Pan in view of Kumar and further in view of Morgan does not specify a thermal management element that is configured to monitor an operating temperature of the LED package.
Korcharz discloses a thermal management element (Fig. 2, 180 & Paragraph [0064]) that is configured to monitor an operating temperature of the LED package (Fig. 2, 30 & Paragraph [0064]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Pan in view of Kumar and further in view of Morgan with a thermal management element that is configured to monitor an operating temperature of the LED package for purpose of reduce power dissipation so as to avoid thermal overload as disclosed by Korcharz (Paragraph [0077-79]).
In regards to claim 16. Pan in view of Kumar and further in view of Morgan discloses the LED pixel (Kumar: Paragraph [0022]) of claim 1, 
Pan in view of Kumar and further in view of Morgan does not specify wherein the active electrical element further comprises a sample and hold circuit.
Korcharz discloses wherein the active electrical element further comprises a sample and hold circuit (Fig. 2, 170 & Paragraph [0064]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Pan in view of Kumar and further in view of Morgan with wherein the active electrical element further comprises a sample and hold circuit for purpose of reduce power dissipation so as to avoid thermal overload and in linear systems to keep voltage stable as possible as disclosed by Korcharz (Paragraph [0077-79]).
Claim 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al [US 2018/0114800 A1] in view of Kumar et al [US 2018/0033768 A1] and further in view of Morgan et al [US 2002/0130627 A1] and further view of Chang et al [US 2015/0377695 A1].
In regards to claim 13. Pan in view of Kumar and further in view of Morgan discloses the LED pixel (Kumar: Paragraph [0022]) of claim 1, 
Pan in view of Kumar and further in view of Morgan does not specify wherein the active electrical element further comprises a detector signal conditioning element that is configured to detect light impingement upon the LED package.
Chang discloses wherein the active electrical element (Fig. 20, 124) further comprises a detector signal conditioning element (Fig. 20, 128 and 140) that is configured to detect light impingement (Paragraph [0215-216]) upon the LED package (Fig. 20, 126(a)).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Pan in view of Kumar and further in view of Morgan with the active electrical element further comprises a detector signal conditioning element that is configured to detect light impingement upon the LED package for purpose of improve color mixing within the emitter module as disclosed by Chang (Paragraph [0186]).
In regards to claim 14. Pan in view of Kumar and further in view of Morgan in view of Chang discloses the LED pixel (Kumar: Paragraph [0022]) of claim 13, wherein a photodiode (Chang: Fig. 20, 128) is configured to input a signal (Chang: Paragraph [0232]) to the detector signal conditioning element (Chang: Fig. 20, 145-147 & Paragraph [0233 & 0232]) based on the light impingement (Chang: Fig. 20, 128).
In regards to claim 15. Pan in view of Kumar and further in view of Morgan in view of Chang discloses the LED pixel (Kumar: Paragraph [0022]) of claim 13, wherein the at least one LED (Chang: Fig. 20, 128) is configured to input a signal (Paragraph [0226]) to the detector signal conditioning element (Chang: Fig. 20, 145-147 & Paragraph [0233 & 0232]) based on the light impingement (Chang: Fig. 20, 128).
Claims 24-28, 31-32, 34, 36 and 48-49 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al [US 2018/0114800 A1] in view of Kumar et al [US 2018/0033768 A1] in view of Morgan et al [US 2002/0130627 A1] and further in view of Korcharz et al [US 2007/0195025 A1].
In regards to claim 24. Pan discloses a light emitting diode (LED) pixel, comprising: 
a submount (Fig. 5g, 550 & Paragraph [0099 & 0129]) comprising a first face (see Fig. 5g, inside of 550) and a second face (see Fig. 5g, outside of 550) that is opposite the first face (see Fig. 5g, inside of 550), wherein the second face (see Fig. 5g, outside of 550) of the submount (Fig. 5g, 550) forms a primary emission face (see Fig. 5g, outside of 550) of the LED (Fig. 5, 512); at least one LED (Fig. 5, 512) mounted on the first face of the submount (see Fig. 5g, inside of 550); and an active electrical element (Fig. 5, 522, 520 and 524) mounted on the first face of the submount (see Fig. 5g, inside of 550), wherein the primary mounting face (see Fig. 5g, outside of 550) is on an opposite side of the LED (Fig. 5, 512) than the primary emission face (see Fig. 5g, outside of 550). an encapsulant layer (Fig. 5G, Encapsulant is between 550 and 500 & Paragraph [0068 & 0116 & 0047 & 0121]) on the first face of the submount (Fig. 5G, 550), wherein the encapsulant layer (Fig. 5G, Encapsulant is between 550 and 500 & Paragraph [0068 & 0116 & 0047 & 0121]) covers the at least one LED (Fig. 5, 512) and the active electrical element (Fig. 5, 522, 520 and 524), an encapsulant layer (Fig. 5G, Encapsulant is between 550 and 500 & Paragraph [0068 & 0116 & 0047 & 0121]) on portions of the first face of the submount (see Fig. 5g, inside of 550)that are adjacent the at least one LED (Fig. 5, 512), electrical connectors (Fig. 4a-b, 407, 409 and 415) within the encapsulant layer (Fig. 5G, Encapsulant is between 550 and 500 & Fig. 4a, Encapsulant is between 401 and 403 & Paragraph [0068 & 0116 & 0047 & 0121]),

    PNG
    media_image1.png
    565
    779
    media_image1.png
    Greyscale

Pan does not specify Wherein bond pads for the active electrical element are arranged below the active element relative to the primary emission face of the LED pixel, wherein the bond pads are on a primary mounting face of the LED pixel, wherein primary mounting face is on an opposite side of the LED pixel than the primary emission face; the electrical connectors being electrically coupled between contact pads of the active electrical elements and the bond pads.
Kumar discloses wherein bond pads (Fig. 6b, 622 and 620 & Paragraph [0062]) for the active electrical element (Fig. 6d, 610 & Paragraph [0061]) are arranged below the active element (Fig. 6d, 610 & Paragraph [0061]) relative to the primary emission face of the LED pixel (Fig. 6b, 630), wherein the bond pads (Fig. 6b, 622 and 620 & Paragraph [0062]) are on a primary mounting face of the LED pixel (Fig. 6b, 630), wherein primary mounting face (Fig. 6b, 630) is on an opposite side of the LED pixel (Fig. 6b, 630)than the primary emission face (Fig. 6b, 630); and the electrical connectors (Fig. 1a, 120 & Paragraph [0061] “micro components 610 of driver circuits for a LED display can be formed with solder bumps” & Paragraph [0035]) being electrically coupled between contact pads (Fig. 5, 510 & Paragraph [0052] “Terminal pads”) of the active electrical elements (Fig. 6e, 630) and the bond pads (Fig. 6b, 622 and 620 & Paragraph [0062]).

[AltContent: textbox (Fig. 1d-f, space between 140 and glass [Paragraph [0024]])][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    149
    482
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Morgan with Wherein bond pads for the active electrical element are arranged below the active element relative to the primary emission face of the LED pixel, wherein the bond pads are on a primary mounting face of the LED pixel, wherein primary mounting face is on an opposite side of the LED pixel than the primary emission face; and the electrical connectors being electrically coupled between contact pads of the active electrical elements and the bond pads for purpose of achieves a solder interconnection that is strong, robust and electrical interconnections between the chip terminals against the glass backplane as disclosed by Kumar (Paragraph [0058]).
Pan in view of Kumar does not specify at least one LED chip; and wherein electrical connections for the active electrical element are arranged below the active electrical element relative to a primary emission face of the LED package.
Morgan discloses at least one LED chip (Fig. 15, 32a-c & Paragraph [0175]); and wherein electrical connections (Fig. 15, 76a-b) for the active electrical element (Fig. 15, 34) are arranged below the active electrical element (Fig. 15, 34) relative to a primary emission face of the LED package (Fig. 15, 32a-c).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Pan in view of Kumar with at least one LED chip; and wherein electrical connections for the active electrical element are arranged below the active electrical element relative to a primary emission face of the LED package. for purpose of selection of a particular dynamic illumination program may be indicated by temporarily modifying one or more variable parameters of the dynamic color variation program that affect the radiation generated by the light sources upon execution of the program as disclosed by Morgan (Paragraph [0063]).
Pan in view of Kumar and further in view of Morgan does not specify an active electrical element comprising a signal conditioning element, a memory element, and a driver element,
Korcharz discloses an active electrical element (Fig. 2, 35) comprising a signal conditioning element (Fig. 2, 50 & Paragraph [0064]), a memory element (Fig. 2, 130), and a driver element (Fig. 2, 40),
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Pan in view of Kumar and further in view of Morgan with an active electrical element comprising a signal conditioning element, a memory element, and a driver element for purpose of reduce power dissipation so as to avoid thermal overload as disclosed by Korcharz (Paragraph [0077-79]).
In regards to claim 25. Pan in view of Kumar and further in view of Morgan and further in view of Korcharz discloses the LED pixel (Kumar: Paragraph [0022]) of claim 24, wherein the signal conditioning element (Korcharz Fig. 2, 50 & Paragraph [0064]) is electrically connected between the memory element (Korcharz Fig. 2, 130) and the driver element (Korcharz Fig. 2, 40).
In regards to claim 26. Pan in view of Kumar and further in view of Morgan and further in view of Korcharz discloses the LED pixel (Kumar: Paragraph [0022]) of claim 24, wherein the signal conditioning element (Korcharz Fig. 2, 50 & Paragraph [0064]) is electrically connected between an input signal line (Korcharz Fig. 2, 140 & Paragraph [0064]) and the memory element (Korcharz Fig. 2, 130).
In regards to claim 27. Pan in view of Kumar and further in view of Morgan and further in view of Korcharz discloses the LED pixel (Kumar: Paragraph [0022]) of claim 24, wherein the signal conditioning element (Korcharz Fig. 2, 50 and 140) is configured to transform an analog signal (Korcharz Paragraph [0064]).
In regards to claim 28. Pan in view of Kumar and further in view of Morgan and further in view of Korcharz discloses the LED pixel (Kumar: Paragraph [0022]) of claim 24, wherein the signal conditioning element (Korcharz Fig. 2, 50 and 150) is configured to transform a digital signal (Korcharz: Paragraph [0066]).
In regards to claim 31. Pan in view of Kumar and further in view of Morgan and further in view of Korcharz discloses the LED pixel (Kumar: Paragraph [0022]) of claim 24, wherein the active electrical element further comprises a thermal management element (Korcharz: Fig. 2, 180 & Paragraph [0070]).
In regards to claim 32. Pan in view of Kumar and further in view of Morgan and further in view of Korcharz discloses the LED pixel (Kumar: Paragraph [0022]) of claim 24, wherein the driver element comprises at least one of a source driver (Korcharz: Fig. 2, 40 & Paragraph [0065]) or a sink driver.
In regards to claim 34. Pan in view of Kumar and further in view of Morgan and further in view of Korcharz the LED pixel (Kumar: Paragraph [0022]) of claim 24, wherein the active electrical element (Korcharz: Fig. 8, 35) is configured to receive a device select signal (Korcharz: Paragraph [0052]) from an external source (Fig. 8, 135 & Paragraph [0071]).
In regards to claim 36. Pan in view of Kumar and further in view of Morgan and further in view of Korcharz the LED pixel (Kumar: Paragraph [0022]) of claim 24, wherein the active ele Morgan in view of Pan and further in view of Kumar actrical element (Korcharz: Fig. 8, 35) further comprises a detector element (Korcharz: Fig. 8, 220 and 180).
In regards to claim 48. Pan in view of Kumar and further in view of Morgan and further in view of Korcharz discloses the LED pixel (Kumar: Paragraph [0022]) of claim 24, wherein the memory element comprises a volatile memory element (Morgan: Fig. 2, 38 & Paragraph [0085]) that is configured to update and store operating states (Morgan: Paragraph [0086]) for the at least one LED chip (Fig. 15, 32a-c & Paragraph [0175]).
In regards to claim 49. Pan in view of Kumar and further in view of Morgan and further in view of Korcharz discloses the LED pixel (Kumar: Paragraph [0022]) of claim 24, wherein the memory element comprises a non- volatile memory element (Morgan: Fig. 2, 38 & Paragraph [0085]) that is configured to store a pre-determined position setting (Morgan: Paragraph [0085-86]) for the LED package (Morgan: Fig. 15, 32a-c & Paragraph [0175]).
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Pan et al [US 2018/0114800 A1] in view of Kumar et al [US 2018/0033768 A1] in view of Morgan et al [US 2002/0130627 A1] and further in view of Korcharz et al [US 2007/0195025 A1] and further in view of Takanashi [US 2012/0286674 A1].
In regards to claim 29. Pan in view of Kumar and further in view of Morgan and further in view of Korcharz discloses the LED pixel (Kumar: Paragraph [0022]) of claim 24, 
Pan in view of Kumar and further in view of Morgan and further in view of Korcharz does not specify wherein the signal conditioning element is configured to provide gamma correction or apply another nonlinear transfer function.
Takanashi discloses wherein the signal conditioning element (Fig. 1, 120) is configured to provide gamma correction (Paragraph [0030]) or apply another nonlinear transfer function.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Pan in view of Kumar and further in view of Morgan and further in view of Korcharz with the signal conditioning element is configured to provide gamma correction or apply another nonlinear transfer function for purpose of correcting the display image based on an image input unit as disclosed by Takanashi (Paragraph [0029-30]).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Pan et al [US 2018/0114800 A1] in view of Kumar et al [US 2018/0033768 A1] in view of Morgan et al [US 2002/0130627 A1] and further in view of Korcharz et al [US 2007/0195025 A1] and further in view of Grotsch [US 2015/0319814 A1].
In regards to claim 30, Pan in view of Kumar and further in view of Morgan and further in view of Korcharz discloses the LED pixel (Kumar: Paragraph [0022]) of claim 24, 
Pan in view of Kumar and further in view of Morgan and further in view of Korcharz discloses does not specify wherein the active electrical element further comprises an electrostatic discharge element.
Grotsch discloses wherein the active electrical element further comprises an electrostatic discharge element (Fig. 7, 305 & Paragraph [0068]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Pan in view of Kumar and further in view of Morgan and further in view of Korcharz with wherein the active electrical element further comprises an electrostatic discharge element for purpose of protecting LED circuit against inrush voltage or current as disclosed by Grotsch (Paragraph [0068]).
Claim 41-44 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al [US 2018/0114800 A1] in view of Kumar et al [US 2018/0033768 A1] in view of Morgan et al [US 2002/0130627 A1] and further in view of Korcharz et al [US 2007/0195025 A1] and further in view of Shteynberg et al [US 2010/0026208 A1].
In regards to claim 41. Pan in view of Kumar and further in view of Morgan and further in view of Korcharz discloses the LED pixel (Kumar: Paragraph [0022]) of claim 24, 
Pan in view of Kumar and further in view of Morgan and further in view of Korcharz does not specify wherein the active electrical element is configured to receive an encoded analog signal.
Shteynberg discloses wherein the active electrical element (Fig. 6, 500a and 630) is configured to receive an encoded analog signal (Paragraph [0126]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Pan in view of Kumar and further in view of Morgan and further in view of Korcharz with the active electrical element is configured to receive an encoded analog signal for purpose of improved feedback signals and allowing for simpler and more robust control electronics, which further enables more accurate and fine-tuned control over power delivery and circuit protection, and enables an overall reduction in the size and cost of the converter as disclosed by Shteynberg (Paragraph [0130]).
In regards to claim 42. Pan in view of Kumar and further in view of Morgan and further in view of Korcharz and further in view of Shteynberg discloses the LED pixel (Kumar: Paragraph [0022]) of claim 41, wherein the encoded analog signal comprises at least one of a multiple level logic signal (Shteynberg: Fig. 11b, 671 and 672 & Paragraph [0092]), a variable frequency signal, a variable phase signal, or a variable amplitude signal.
In regards to claim 43. Pan in view of Kumar and further in view of Morgan and further in view of Korcharz and further in view of Shteynberg discloses the LED pixel (Kumar: Paragraph [0022]) of claim 42, wherein the active electrical element (Shteynberg: Fig. 10, 600) further comprises a decoder element (Shteynberg: Fig. 10, 615) configured to receive and convert the encoded analog signal (Shteynberg: Fig. 10, 635 and 645).
In regards to claim 44. Pan in view of Kumar and further in view of Morgan and further in view of Korcharz discloses the LED pixel (Kumar: Paragraph [0022]) of claim 24, 
Pan in view of Kumar and further in view of Morgan and further in view of Korcharz does not specify wherein the active electrical element is configured to receive an encoded digital signal.
Shteynberg discloses wherein the active electrical element (Fig. 10, 500a & Paragraph [0087]) is configured to receive an encoded digital signal (Fig. 10, 630 & Paragraph [0126] “one or more parameters stored in digital memory”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Pan in view of Kumar and further in view of Morgan and further in view of Korcharz with the active electrical element is configured to receive an encoded digital signal for purpose of improved feedback signals and allowing for simpler and more robust control electronics, which further enables more accurate and fine-tuned control over power delivery and circuit protection, and enables an overall reduction in the size and cost of the converter as disclosed by Shteynberg (Paragraph [0130]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/              Primary Examiner, Art Unit 2844